IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 76 MAL 2015
                              :
             Petitioner       : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
                              :
         v.                   :
                              :
                              :
EDWARD YALE,                  :
                              :
             Respondent       :


                                    ORDER


PER CURIAM

     AND NOW, this 12th day of May, 2015, the Petition for Allowance of Appeal is

DENIED.